DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to the Patent Application filed on 21 January 2021.  This is a non-final first office action on merits.  Claims 1-20 are cancelled.  Claims 21-40 are new.  Claims 21-40 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  The instant application is a continuation of U.S. Patent Application No. 16/376927, filed 5 April 2019, now patent 10,909,562, which is a continuation of 12/762,544, now patent 10, 304,069, filed April 19, 2010, which claims priority to U.S. Provisional Patent Application No. 61/273,040 filed July 29, 2009 and claims priority to U.S. Provisional Patent Application No. 61/253,009 filed October 19, 2009, which are hereby incorporated by reference in their entirety.  Thus the instant application is afforded a priority date of 19 October 2019.

Claim Rejections - 35 USC § 101
	The instant invention as evaluated under the requirements of 35 USC 101 is determined to be directed to a judicial exception and further directed to a practical application and therefore the instant application is determined patently eligible under 35 USC 101.
	The instant invention is determined to be directed to a judicial exception expressed as the detection of a device within a building and the provision and display of a reward notification, which falls within the grouping of certain methods of organizing human activity including commercial or legal interactions such as advertising, marketing or sales activities or behaviors. 
	The instant invention is further determined to be directed to a practical application, the application of determining the variable wireless signal strength of multiple signals detected by a 

Claim Rejections - 35 USC § 101, Storage Media
Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. Independent claim 40 references “A computer program product embodied in a non-transitory computer usable storage medium and comprising computer instructions for….”  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  According to paragraph [22] of the published application, the instant invention employs a “computer readable medium such as a non-transitory computer readable storage medium containing computer readable instructions,” however this claimed definition is open ended and does not preclude non-tangible software of program code.  That is, the inclusion of the reference to a computer program product as equated with a non-transitory computer readable medium is confusing and does not explicitly exclude signals, which is non statutory.  This open-ended definition as claimed does not explicitly exclude carrier signals or propagating waves. Therefore the broadest reasonable interpretation of the term computer usable storage device includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media".  
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer usable storage device that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to 
Therefore, Claim 40 is rejected as being directed to non-statutory subject matter, i.e. electronic signals per se.  The Examiner suggests the following amendments to the claim to fix this 101 issue.  For example, amending to state “

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,909,562 and claims 1-69 of U.S. Patent No. 10,304,069.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Similarities highlighted in BOLD
	
Claim 21 of the instant invention
detect a first trigger based on a degradation of a first signal and a second trigger based on a concurrent improvement of a second signal; 
determine that the device is within a building based on the detected first trigger and second trigger; 
receive a reward notification in response to the determination that the device is within the building; and 
cause the display to display the received reward notification.

Claim 1 of Patent No. 10, 909,562
detecting presence of a mobile device within a building based on a plurality of triggers including a degradation of a first signal and a concurrent improvement of a second signal, 
wherein the triggers are identified by at least one of a client-side application of the mobile device and a corresponding server-side processor with which the client-side application is in communication; 
determining at the server-side processor that a user of the mobile device is eligible for a reward for presence within the building; and 
providing the reward to the user via the client-side application at the mobile device, wherein the client-side application at the mobile device is configured to automatically receive available rewards from the server-side processor.

Claim 1 of Patent No. 10,304,069
determining crossing of a physical threshold comprising an entrance of a retail store by a first user of a first mobile phone and a second user of a second mobile phone based on triggers including a rapid degradation of a first signal and a concurrent rapid improvement of a second signal, wherein the triggers are detected by a client-side application 
using a server-side processor for determining that the first user satisfies first targeting criteria and is eligible for a first reward for entrance into the retail store and determining that the second user satisfies second targeting criteria and is eligible for a second reward for entrance into the retail store, wherein the first reward for entrance and the second reward for entrance are different; and 
providing the first reward to the first user as the first user enters the retail store and the second reward to the second user as the second user enters the retail store via the client-side application at each of the first mobile phone and the second mobile phone; 
wherein the client-side application at each of the first mobile phone and the second mobile phone is configured to automatically receive available rewards associated with the retail store from the server-side processor and wherein different users are rewarded differently for entrance into the retail store based on different targeting criteria being satisfied.

Claim Objections
Claim 31 is objected to because of the following informalities:  The claim includes a grammatical error with respect to the term “transmitted.”  Under the context of the claim language, the Examiner interprets the proper term to be “transmitter” which the Examiner recommends to be inserted as a replacement.  Appropriate correction is required.

Allowability of the Claims with respect to prior art
The claims have been evaluated with respect to previous versions of the invention, and as well to a prior art search including previously allowed related inventions, and it has been determined that the instant invention is allowable with respect to prior art such that no art or a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
D’Ennequin et al. (20100311347) discloses the detection of mobile devices in a location and the identification of an entity in an image by detecting emissions from a mobile device and localizing the device.  See at least paras. [72]-[78].
Katzer et al. (7,710,824) discloses the implementation of a number of activity detection sensors and techniques for monitoring the locations of individuals within an interior environment, including entrance and exit of a particular space.  See at least 3:46-67 and 4:1-56
Huber et al. (20090286510) discloses the implementation of a femto mesh network for the tracking of the movement of user devices in an enclosed area.  See at least paras. [41]-[46]
Azami et al. (20060138224) discloses the detection and monitoring of user movements by detecting the entrances of user of portable telephones as they enter and exit venue gates.  See at least paras. [88]-[91] and additional embodiments
Wilhoite et al. (20060116127) discloses the determination of movements of users within a building or enterprise by the use of cellular and alternative communications means, including signal strength measures.  See at least paras [121], [178], [180]-[187], [190], [220], and [234]-[240].
Vanska et al. (20050222918) discloses the provision of a tracking application to a mobile device upon entry to a venue, and the tracking of the movements of the device via a variety of techniques within the venue.  See at least paras. [17]-[26]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682